Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1-14 and 16-19 are pending and acknowledged in a Supplemental Amendment dated 07/11/2022. Applicants’ amendments/arguments filed on 05/13/2022 are also acknowledged. 
The Examiner contacted Applicant’s representative Michael E. Whitham on 07/07/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 1, 12, 14 and 18, cancel claim 15, and add claim 19 to expedite the allowability of this case. Applicant’s representative agreed with those proposed amendments. The relevant interview summary is attached herewith.  
As a result, claims 1-14 and 16-19 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response of 05/13/2022 and Supplemental Response of 07/07/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Supplemental Response, the 103 rejection has  been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references Hill et al. (US6855703B1) in view of Kyorning et al. (EP2366395A1), Parastou et al., Iranian J Nursing and Midwifery Res. 2015 20(2):211-215 and/or MacBride et al. (Mayo Clin Proc. Jan 2010: 85(1):87-94)  alone or in combination does not disclose or suggest the claimed combination of estrogen and vitamin D with specific daily dosage amounts thereof.  In particular the applied art alone or in combination does not teach significantly reduced daily dosage amount of estrogen (1-10 micrograms) due to the addition of vitamin D (7.5 to 100 micrograms) for vaginal application. Further, the currently claimed vaginal composition provides synergistic effects of significantly increased epithelium thickness with the combination as compared to each ingredient alone (instant Figs. 2 and 4). 

  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 and 16-19 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613